Exhibit 10.16 GIGA-TRONICS INCORPORATED SEVERANCE AGREEMENT This Severance Agreement (the “ Agreement ”) is made and entered into by and between TEMI ODUOZOR (“ Employee ”) and Giga-tronics Incorporated, a California Corporation (the “ Company ”), effective as of August 27, 2016 (the “ Effective Date ”). This Agreement supersedes any existing Severance Agreement or other agreement providing similar benefits between Employee and the Company. RECITALS 1.It is expected that the Company from time to time will consider the possibility of an acquisition by another company or other change of control. The Board of Directors of the Company (the “ Board ”) recognizes that such consideration can be a distraction to Employee and can cause Employee to consider alternative employment opportunities. The Board has determined that it is in the best interests of the Company and its stockholders to assure that the Company will have the continued dedication and objectivity of Employee, notwithstanding the possibility, threat or occurrence of a Change of Control. 2.The Board believes that it is in the best interests of the Company and its stockholders to provide Employee with an incentive to continue his or her employment and to motivate Employee to maximize the value of the Company for the benefit of its stockholders. 3.The Board believes that it is imperative to provide Employee with certain benefits upon Employee’s termination of employment without cause or in connection with a Change of Control. These benefits will provide Employee with enhanced financial security and incentive and encouragement to remain with the Company. 4. Certain capitalized terms used in the Agreement are defined in Section 5 below. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto agree as follows: 1.
